Name: Commission Regulation (EEC) No 2428/90 of 21 August 1990 on imports of preserved mushrooms from third countries and amending Regulation (EEC) No 1851/90 on the issuing of import licences for preserved cultivated mushrooms originating in China
 Type: Regulation
 Subject Matter: agricultural activity;  EU finance;  foodstuff;  economic geography;  Africa;  tariff policy
 Date Published: nan

 No L 228/ 16 Official Journal of the European Communities 22. 8 . 90 COMMISSION REGULATION (EEC) No 2428/90 of 21 August 1990 on imports of preserved mushrooms from third countries and amending Regulation (EEC) No 1851/90 on the issuing of import licences for preserved cultivated mushrooms originating in China of which the issuing of import licences was suspended by Commission Regulation (EEC) No 1851 /90 (3) to resume ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1796781 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms ('), and in particular Article 6 thereof, Whereas Article 3 of Regulation (EEC) No 1796/81 lays down that the quantity which may be imported free from the additional amount must be allocated among the supplier countries, account being taken of traditional trade flows and of new suppliers ; Whereas Article 3 (3) of Commission Regulation (EEC) No 1707/90 of 22 June 1990 laying down detailed rules for the application of Regulation (EEC) No 1796/81 (2) allocated the quantity which may be imported free from the additional amount among the supplier countries ; whereas Article 3 ( 1 ) of the said Regulation provides for the possibility of reviewing the allocation on the basis of the certificates issued during the first six months of the year in question ; whereas the supply situation as revealed by certificates issued at 30 June 1990 would justify a new allocation of the quantity concerned for the current year ; Whereas this new allocation allows imports of preserved cultivated mushrooms originating in China that qualify for exemption from the additional amount and in respect HAS ADOPTED THIS REGULATION : Article 1 Until 31 December 1990, the allocation of the overall quantity laid down in Article 3 of Regulation (EEC) No 1796/81 and set out in Annex I to Regulation (EEC) No 1707/90 shall be adjusted in accordance with the Annex hereto. Article 2 Article 1 (2) of Regulation (EEC) No 1851 /90 is deleted. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 3 September 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 August 1990. For the Commission Ray MAC SHARRY Member of the Commission ( L) OJ No L 198, 4. 7. 1981 , p. 1 . Ã  OJ No L 158, 23. 6 . 1990, p . 34. (3) OJ No L 168, 30 . 6. 1990, p. 40. 22. 8 . 90 Official Journal of the European Communities No L 228/ 17 ANNEX (tonnes) Supplier country Quantity The People's Republic of China 30 023 The Republic of Korea 500 The Republic of China (Taiwan) 2 075 Hong Kong 150 Others 1 562 - Reserve 440